        Case 2:20-mc-00001-SAB   ECF No. 10    filed 06/01/20   PageID.66 Page 1 of 2



 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON



 4                                                                  Jun 01, 2020
 5                        UNITED STATES DISTRICT COURT
                                                                        SEAN F. MCAVOY, CLERK




 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 RICHARD FABEL,                                 2:20-MC-0001-SAB
10                        Movant,
11         v.                                     ORDER ADOPTING REPORT
12                                                AND RECOMMENDATION
13 UNITED STATES OF AMERICA,
14                        Respondent.
15
16         On April 17, 2020, Magistrate Judge Rodgers filed his Report and
17 Recommendation to Deny Motion for Return of Property, ECF No. 7. Movant
18 Richard Fabel filed his Objections to the Report and Recommendation on May 13,
19 2020, ECF No. 9. Although untimely, the Court reviewed and considered Mr.
20 Fabel’s objections.
21         Mr. Fabel seeks return of his property that was seized sometime in 2006. He
22 filed a motion in the Western District of Washington in 2016. The motion was
23 denied without prejudice for lack of jurisdiction because the alleged property was
24 seized in the Eastern District Washington. More than three years later, Mr. Fabel
25 filed his motion in the Eastern District of Washington.
26 //
27 //
28 //

     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
      Case 2:20-mc-00001-SAB      ECF No. 10     filed 06/01/20   PageID.67 Page 2 of 2



 1        Magistrate Judge Rodgers applied the six-year statute of limitations set forth
 2 in 28 U.S.C. § 2401(a) 1 to Mr. Fabel’s Rule 41(g) motion and concluded that Mr.
 3 Fabel’s Motion was untimely. Numerous other courts, identified in Magistrate
 4 Judge Rodgers’ Report and Recommendation, have also applied the six-year
 5 statute of limitations to Rule 41(g) motions. Magistrate Judge Rodgers was correct
 6 in concluding that Mr. Fabel’s Motion is untimely pursuant to 28 U.S.C. § 2401(a).
 7 Contrary to Mr. Fabel’s argument, the six-year statute of limitation applies
 8 regardless of whether the United States sought forfeiture of the seized property.
 9        Accordingly, IT IS HEREBY ORDERED:
10        1. The Court ADOPTS Magistrate Judge Rodger’s Report and
11            Recommendation to Deny Motion for Return of Property, ECF No. 7, in
12            its entirety.
13        2. Mr. Fabel’s Motion for Return of Property, ECF No. 1, is DENIED.
14        3. The District Court Executive is directed to enter judgment in favor of the
15            United States and against Richard Fabel.
16        IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,
17 provide a copy of this Order to Richard Fabel and counsel, and close the file.
18        DATED this 1st day of June 2020.
19
20
21
22
23
24                                          Stanley A. Bastian
25
                                        United States District Judge
26 1 28 U.S.C. § 2401(a) provides, “every civil action commenced against the United
27 States shall be barred unless the complaint is filed within six years after the right of
28 action first accrues.”

     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
